Citation Nr: 0011404	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  92-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for residuals of left knee injury, with partial lateral 
meniscectomy and degenerative changes.

2.  Entitlement to an initial rating greater than 10 percent 
for low back pain, with degenerative disc disease.

3.  Entitlement to an initial rating greater than 10 percent 
for tendinitis of the right shoulder, with degenerative 
changes of the acromioclavicular joint, status post Mumford 
procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970 and from June 1971 to February 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for left knee injury, with partial lateral 
meniscectomy, evaluated as 10 percent disabling.  The appeal 
also arises from the July 1991 rating action which granted 
service connection for low back pain and for tendinitis of 
the right shoulder, each evaluated as 10 percent disabling.  

The case was previously before the Board in August 1994 when 
it was remanded for further evidentiary development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for residuals of 
left knee injury with partial lateral meniscectomy and 
degenerative changes has been developed. 

2.  Residuals of left knee injury are manifested in part by 
radiographic evidence of degenerative changes, with range of 
motion restricted no more than zero to 60 degrees, or 10 to 
105 degrees, with consideration of the functional impact of 
pain.  

3.  On examination in August 1991 left knee range of motion 
was zero to 130 degrees, and the knee was stable in the 
anterior posterior plan, but had mild mediolateral 
instability.

4.  When doubt is resolved in the veteran's favor the 
evidence reflects frequent episodes of effusion, pain, and 
locking attributable to the residuals of left knee injury, 
with partial lateral meniscectomy.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating are met for 
residuals of left knee injury, with partial lateral 
meniscectomy and degenerative changes under the applicable 
regulations.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 
and 5262 (1999); VAOPGCPREC 23-97, and VAOPGCPREC 09-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in August 1989, the veteran 
sustained a left knee injury.  At the time of his December 
1989 physical examination for retirement the veteran was 
wearing a long leg brace on the left side.  On special 
orthopedic consultation in December 1989 the knee was 
described as "boggy".  Active range of motion was 10 to 
110 degrees with varus stress.  Later in December 1989 the 
veteran underwent arthroscopy with partial lateral 
meniscectomy.  When he was seen in February 1990 the veteran 
reported stiffness in the posterior knee.  Range of motion 
was 10 to 105 degrees.  

On April 1990 VA orthopedic examination the veteran had full 
extension of the left knee, but difficulty with flexion 
beginning at 60 degrees.  VA outpatient treatment records 
also dated in April 1990 show the veteran was seen 
complaining of persistent pain in the left knee and swelling 
with prolonged standing.  Objective examination disclosed the 
knee was slightly "boggy", with no evidence of pain, warmth 
or instability.  

When the veteran was seen in November 1990 he complained of 
pain, tingling and popping in the left knee.  The examiner 
noted small effusion/soft tissue swelling with no ligamentous 
laxity.  Clinical records dated in April 1991 reflect his 
complaints of left knee pain, recurrent effusions, and 
"catching' with no reported locking.  Objective findings 
included 1 plus effusion and stable to varus and valgus 
stress.  X-rays revealed mild degenerative changes in the 
knee.  Similar complaints and findings were reported in May 
1991 and June 1991.  When the veteran was seen in clinic in 
August 1991 it was recorded that he had left knee swelling 
and chronic pain which awakened him at night, with no giving 
way, catching or locking. 

On VA examination conducted in August 1991 the veteran 
reported knee pain on kneeling, squatting, and stair 
climbing.  On physical examination left knee range of motion 
was zero to 130 degrees.  There was no effusion or soft 
tissue swelling.  The knee was stable in the anterior 
posterior plane, but the veteran had mild mediolateral 
instability, and there was mild hypoesthesia of the anterior 
aspect of the left knee.  The diagnosis was status post 
arthroscopic partial resection of the lateral meniscus, left 
knee with instability and degenerative changes.  X-rays 
conducted in September 1991 revealed degenerative changes.  

When the veteran testified at his August 1991 personal 
hearing he related that he experienced swelling and 
significant pain in his left leg with prolonged walking.  As 
a result he had reduced his hours of working as a security 
guard to half time.  On a scale of 1 to 10, the veteran 
described his pain as an 8.  He took pain medication for his 
knee as well as back symptoms.  

A private orthopedic consultation dated in November 1991 
reflects the veteran's reports of pain and popping with 
episodic swelling since his left knee surgery.  He could walk 
approximately 3 to 5 blocks without pain.  He also noted a 
locking "sensation" and difficulty with stairs.  Objective 
examination revealed trace effusion in the left knee.  Range 
of motion was zero to 130 degrees.  Meniscal irritability 
signs were negative.  Ligamentous examination revealed stable 
medial and lateral testing.  The assessment was left knee 
pain, ACL deficient knee with history of previous 
meniscectomy.  The veteran had obvious arthritic changes to 
his lateral compartment, which was considered the crux of the 
problem.  The veteran did not appear to have symptomatic 
instability from his ACL tear.  A possible lesser problem was 
anterior knee pain.  It was also noted he seemed to have 
intermittent locking in the knee, considered possibly due to 
loose bodies emanating from the lateral compartment.  

The veteran testifies at an additional hearing at the RO in 
February 1992.  At that time he described left knee pain and 
swelling related to activity.  

When the veteran was seen in February 1992 he complained of 
left knee pain and swelling, as well as chronic giving way 
and locking.  Objective findings included limitation of 
motion, and minor effusion with no instability.  X-rays 
revealed osteoarthritis with osteophytes medially, with 
probable loose body, and no effusion.  Also noted was defect 
of the lateral condyle consistent with previous trauma.  In 
March 1992 the veteran reported recent pain and swelling, 
exacerbated by walking.  The examiner noted no effusion 
present ad full range of motion.  When he was seen in October 
1992 the veteran complained of left knee pain and reported he 
had no catching of giving way.  Objective evaluation showed 
no effusion, or instability.  

On magnetic resonance imaging spectroscopy (MRI) of the left 
knee conducted in December 1992 the impression was 1. 
Osteochondral defect of the lateral femoral condyle; 2. 
Possible old fracture of the medial tibial plateau with 
fibrous union; 3. No identifiable posterior horn of the 
medial meniscus; and 4. Complex tear of the posterior horn of 
the lateral meniscus and possible tear of the anterior horn 
of the lateral meniscus.  

Due to continued left knee pain, and preoperative radiographs 
revealing changes consistent with degenerative joint disease, 
a second arthroscopic surgery was performed in March 1993.  
The posterior horn of the lateral meniscus showed changes 
consistent with a degenerative tear, which was debrided.  On 
inspection, the area of the anterior cruciate ligament (ACL) 
was considered to be deficient.  The overall impression was 
left knee pain and arthroscopic examination consistent with 
degenerative joint disease.  

In June 1994 the veteran sought medical attention for left 
knee pain.  At that time x-rays of the knee revealed 
osteochondroma of the posterior distal left femur and 
osteochondral defect of the femoral condyle.  

The report of the VA examination conducted in April 1995 
reflects that since the veteran's second surgery, left knee 
locking had disappeared and the pain had decreased although 
it was intermittent.  The veteran was taking no medication 
for the knee at the time of examination.  He complained of 
pain on prolonged standing.  On one occasion he had tried 
running which resulted in pain and swelling in the knee.  
Physical examination revealed no evidence of effusion of 
inflammation.  Peripatellar pain and crepitus were one plus.  
There was no anterior, posterior, or lateral instability, and 
no varus or valgus motion of the knee.  Range of motion of 
the left knee was zero to 70  degrees, with painful motion 
from 60 to 70  degrees.  X-rays disclosed narrowing of the 
patellofemoral compartments bilaterally, greater on the left, 
compatible with chondromalacia patellae.  The diagnosis was 
patellofemoral pain of the left knee (chondromalacia 
patellae).  

The veteran was seen in May 1997 with persistent left knee 
pain.  X-rays of the left knee conducted in May 1997 revealed 
tricompartment degenerative changes. 

On VA orthopedic examination conducted in July 1998 the 
veteran reported frequent swelling and locking, in his left 
knee.  The reported locking was described as catching, where 
he was unable to move his leg for a few seconds.  He tended 
to avoid excessive activity.  With simple walking the leg 
also felt a little unstable, as if it was going to give out.  
Physical examination of the left knee was unremarkable, with 
no indication of swelling, effusion, or increased 
temperature.  A very slight degree of subpatellar crepitation 
was noted, which was considered to be compatible with a very 
mild patellar chondromalacia, but no significant evidence of 
intra-articular crepitation.  There also was no indication of 
major ligamentous instability, either cruciate or collateral.  
The veteran seemed to have a grade I drawer sign bilaterally.  
Lachman sign and pivot shift were negative.  Left knee range 
of motion was zero to 135  degrees.  The diagnosis was that 
the veteran was status post operative arthroscopy (times 
two).  At the second procedure he had been found to have 
evidence of some degenerative arthritis and degenerative 
tearing of the lateral meniscus.  An overall debridement of 
the lateral meniscus was performed.  Clinically, the veteran 
had no significant clinical limitation.  The examiner 
commented that based on his symptoms it would appear that 
there was some impairment of function with regard to the 
veteran's ability to do prolonged standing, walking, deep 
knee bending, stooping, squatting, heavy lifting, etc., based 
on his operative arthroscopic findings, it would appear that 
he does have some degenerative arthritis and previous 
degenerative tearing of the lateral meniscus, which accounts 
for his symptomatology and impaired clinical function.  X-
rays revealed 1. Preserved medial and lateral compartment 
joint spaces, no interval change since 1995; 2. Small area of 
osteochondritis dissecans along the articular surface of one 
of the femoral condyles, entirely unchanged from 1995; and, 
3. Patellofemoral joint spaces within normal limits, minor 
osteophyte formation, no progression since 1995.  

Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits for left knee disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  When a claimant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  In this case the Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  In accordance with 38 C.F.R. § 4.7, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.3 requires VA to resolve any 
reasonable doubt regarding the current level of the veteran's 
disability in his favor.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  A veteran need not meet each and every one of 
the listed rating criteria to qualify for an increased 
rating; only findings sufficiently characteristic of the 
degree of functional impairment must be shown. 38 C.F.R. § 
4.21.

However, Congress has directed that the rating schedule 
reflect the average impairments of earning capacity resulting 
from disability. 38 U.S.C.A. § 1155.  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice, or more, for the same symptomatology; which would 
result in overcompensation for the actual impairment of 
earning capacity.  Brady v. Brown, 4 Vet.App. 203, 206 
(1993).  The evaluation of the same manifestation under 
multiple diagnoses is not contemplated by the regulatory 
provisions, which state that such "pyramiding" is to be 
avoided.  38 C.F.R. § 4.14(1994).  The critical element for 
evaluation under multiple codes is that none of the 
symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition. 
Esteban v. Brown, 6 Vet.App. 259 (1994). 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran's left knee disability is currently evaluated by 
the RO under the provisions of Diagnostic Code 5010 
pertaining to traumatic arthritis, which is rated by analogy 
to degenerative arthritis under the criteria set forth at 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Evaluation of limitation of leg motion is governed by the 
provisions of Diagnostic Codes 5260, and 5261.  Diagnostic 
Code 5260 provides a 30 percent rating where the evidence 
demonstrates flexion limited to 15 degrees, and a 20 percent 
rating is for assignment where flexion is limited to 
30 degrees.  Limitation of flexion to 45 degrees warrants a 
10 percent rating, and flexion limited to 60 degrees is rated 
as noncompensably disabling.  Under Diagnostic Code 5261 
limitation of leg extension to 45 degrees warrants a 
50 percent evaluation.  A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 30 percent evaluation 
is for assignment, where extension is limited to 20 degrees.  
Extension limited to 15 degrees is rated as 20 percent 
disabling and a 10 percent rating is assigned where extension 
is limited to 10 degrees.  A noncompensable evaluation is for 
assignment where extension is limited to 5 degrees.  The 
record reflects radiographic evidence of left knee 
degenerative joint disease, and limitation of motion which 
has varied, over the pertinent period.  However, at no time 
has the veteran exhibited limitation of motion which is more 
restricted than extension limited to 10 degrees, or flexion 
limited to 60 degrees.  This is true even with full 
consideration of the functional impact of pain.  Accordingly, 
the veteran's left knee disability does not warrant a rating 
greater than 10 percent on the basis of arthritis and 
limitation of motion.

Also for consideration are the provisions of Diagnostic Code 
5257 pertaining to impairment of the knee including recurrent 
subluxation or lateral instability.  A maximum 30 percent 
evaluation is provided where impairment is severe.  Moderate 
impairment warrants a 20 percent rating under Code 5257, and 
a 10 percent evaluation is for assignment where impairment is 
slight.  The evidence in this case reflects one finding of 
mild mediolateral instability on one occasion in August 1991, 
with otherwise negative findings regarding instability.  
Inasmuch as the record does not reflect chronic instability 
of at least a moderate degree, a rating higher than 
10 percent for left knee disability is not warranted on that 
basis.  

It is noted that the General Counsel of VA held in a 
precedent opinion that a veteran who has limitation of motion 
and instability in his knee may receive separate ratings 
under Code 5003 or Code 5259, and Code 5257(see VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998).  However, the VA General Counsel has also 
held that separate ratings are only warranted in such cases 
when the veteran has limitation of motion in his knee to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where 
there is probative evidence showing that motion is inhibited 
by pain attributable to his arthritis or removal of semilunar 
cartilage.  At the time he was found to have slight 
mediolateral instability in August 1991, the veteran did not 
have limitation of motion meeting the criteria for a 
zero percent evaluation at the time of examination.  Nor is 
the combination of instability and limitation of motion 
meeting the criteria for separate ratings, reflected at any 
time in this case.  

Finally, for consideration are the criteria set forth at 
Diagnostic Codes 5258 and 5259.  Code 5259 governs the 
evaluation of symptomatic removal of semilunar cartilage.  
The maximum evaluation provided under Code 5259 is 
10 percent.  In the General Counsel Precedent Opinion, 
VAOPGPREC 9-98, it is stated that 38 C.F.R. §§ 4.40 and 4.45 
should also be considered under DC 5259 for limitation of 
motion.  This is so in light of possible complications that 
could produce loss of motion. VAOPGPREC 9-98.  However, in 
this case the evidence of range of motion limited by pain is 
compensated under the current 10 percent rating assigned 
under Diagnostic Code 5003.  Accordingly no higher rating is 
available for partial meniscectomy under the provisions of 
Code 5259.  

Diagnostic Code 5258 pertaining to disability of the 
semilunar cartilage, provides a 20 percent rating where the 
evidence shows dislocation with frequent episodes of locking, 
pain and effusion into the joint.  In this regard it is noted 
that the veteran complained of frequent swelling and locking 
on current medical examination, although the objective 
evaluation was unremarkable with no evidence of swelling.  
However, during the period pertinent to this evaluation, the 
record reflects repeated complaints of swelling and locking 
or catching, as well as objective evidence of effusion on 
multiple occasions, and ongoing complaints of pain.  Further, 
the private orthopedic examiner in November 1991 recorded 
that the veteran seemed to have intermittent locking in the 
left knee.  When doubt is resolved in the veteran's favor, 
the evidence reflects that in addition to arthritis of the 
left knee and related limitation of motion the veteran has 
disability manifested by frequent episodes of effusion, and 
locking as well as pain, in the left knee.  Accordingly the 
criteria for an additional 20 percent evaluation under the 
provisions of Diagnostic Code 5258 are met.

An evaluation in excess of 30 percent for left knee 
disability requires evidence of joint ankylosis, or nonunion 
of the tibia and fibula.  Under Diagnostic Code 5256, ratings 
ranging from 30 percent to 60 percent are assigned for 
ankylosis of the knee.  Inasmuch as there is no evidence or 
even a claim of ankylosis in this case, no higher evaluation 
is warranted on that basis.  Similarly, the record does not 
reflect the criteria for a higher rating pursuant to Code 
5262 which provide a 40 percent rating for nonunion of the 
tibia and fibula with loose motion requiring a brace.  


ORDER

A 30 percent rating is granted for residuals of left knee 
injury, with partial lateral meniscectomy and degenerative 
changes, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

The Board notes that with regard to the veteran's right 
shoulder and his spinal disabilities, the July 1998 VA 
orthopedic examination is not in accordance with the 
directives of the United States Court of Veteran's Appeals 
(Court) that a VA rating examination must adequately portray 
functional loss due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In DeLuca, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1994) 
or 38 C.F.R. § 4.45 (1994).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination, and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (1994) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The July 1998 
examiner recorded that the veteran had discomfort with active 
use of his right shoulder as well as minor limitation of 
motion and some degree of clinical impairment on specific 
motions of the right upper extremity.  It was also recorded 
that he indicated pain in the midline of the lumbosacral 
spine, and reported episodes of stiffness rendering him 
unable to straighten up from a slightly flexed position.  The 
functional impact of the pain, to include flare-ups, is not 
sufficiently depicted for rating purposes.  Although further 
delay is regrettable, additional medical evaluation is 
warranted to ensure a fully informed decision regarding the 
veteran's claims for increased rating for service-connected 
low back pain and right shoulder disability.  Up-to-date 
treatment records, if any, should be compiled 

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain copies of any VA and private 
medical records regarding evaluation or 
treatment for disabilities of the low 
back and right shoulder, that have not 
already been associated with the claims 
folder.

3.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of his 
service-connected disabilities.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
clearly set forth in the examination 
report.  The manifestations of service-
connected low back disability must be 
clearly distinguished from findings 
resulting from any other condition 
present.  Additionally the examiner 
should provide the following opinions 
based upon the medical evidence of record 
with regard to the lumbar spine and the 
right shoulder:  

a.  The examiner should be asked to 
provide an opinion as to whether the 
lumbar spine and the right shoulder 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disabilities; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use over a period of time.  
This determination should if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

All opinions expressed must be supported 
by reference to the medical evidence of 
record.  In the event that any opinion 
requested is not medically feasible the 
examiner should so state and explain the 
basis of that determination.

4.  Prior to consideration of the 
veteran's claim the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished as mandated by this remand, 
and take any corrective action required.  

5.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 



